      Case 2:15-cr-00184-JAD-VCF Document 96 Filed 09/09/21 Page 1 of 4



1    KENDALL S. STONE, ESQ.
     Nevada Bar No. 15337
     PITARO & FUMO, CHTD.
2    601 LAS VEGAS BOULEVARD, SOUTH
     LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
     Email: kristine.fumolaw@gmail.com
3    Attorney for Defendant
     RICHARD ECCLESTON
4                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
5
     UNITED STATES OF AMERICA,
                                                  Case No.: 2:15-cr-00184-JAD-VCF
6                            Plaintiff,
                                                  STIPULATION TO CONTINUE
                 vs.                              REVOCATION HEARING
7
                                                  (Second Request)
     RICHARD ECCLESTON
8
                            Defendant.

9           IT IS HEREBY STIPULATED by and between RICHARD ECCLESTON, Defendant, by

     and through his counsel KENDALL S. STONE, ESQ, and the United States of America, SUPRIYA
10
     PRASAD, ESQ., Assistant United States Attorney, that revocation hearing in the above-captioned
11
     matter currently scheduled for September 13, 2021, at the hour of 3:00 PM, be vacated and

12   continued to time convenient to the Court but no sooner than 30 days or to a date and time to be set

     by this Honorable Court.
13
        The Stipulation is entered into for the following reasons:
14
            1.      Defense Counsel was recently appointed to the case on September 1, 2021.

15          2.      Defense Counsel needs additional time to review discovery in the case.

            3.      Defendant is incarcerated and Defense Counsel has not yet been able to contact
16
     Defendant but has a meeting scheduled for September 9, 2021.
17
            4.      Counsel for the Government has no objection to the continuance.

18


19
                                                       1
      Case 2:15-cr-00184-JAD-VCF Document 96 Filed 09/09/21 Page 2 of 4



1          5. Denial for this request for continuance would deny the parties herein time and the

              opportunity within which to effectively and thoroughly research and prepare for the hearing
2
              in this case, taking into account the exercise of due diligence.
3
           6. Additionally, denial of this request for continuance would result in a miscarriage of justice.

4          7. For all the above-stated reasons, the ends of justice would best be served by a continuance of

              the revocation date.
5
           8. This is the second stipulation to continue filed herein.
6


7    DATED this 7th day of September.

     PITARO & FUMO, CHTD.                            UNITED STATES ATTORNEY
8


9


10
     /s/                                             /s/
     KENDALL S. STONE, ESQ.                          SUPRIYA PRASAD, ESQ.
11
     601 LAS VEGAS BOULEVARD, SOUTH                  ASSISTANT UNITED STATES ATTORNEY
     LAS VEGAS, NEVADA 89101                         501 LAS VEGAS BOULEVARD SOUTH. #1100
12   ATTORNEY FOR DEFENDANT                          LAS VEGAS, NEVADA 89101
     RICHARD ECCLESTON

13


14


15


16


17


18


19
                                                           2
      Case 2:15-cr-00184-JAD-VCF Document 96 Filed 09/09/21 Page 3 of 4



1    UNITED STATES OF AMERICA,                      )        Case No.: 2:15-cr-00184-JAD-VCF
                                                    )
                     Plaintiff,                     )
2                                                   )        FINDINGS OF FACT AND
     v.                                             )        CONCLUSIONS OF LAW
                                                    )
3    RICHARD ECCLESTON,                             )
                                                    )
                                                    )        (Second Request)
                     Defendant.                     )
4
     ___________________________________ )
5

                                              FINDINGS OF FACT
6
              Based on the pending Stipulation of counsel, and good cause appearing therefore, the Court
7    finds:
         1. Defense Counsel was recently appointed to the case on September 1, 2021.
8
          2. Defense Counsel needs additional time to review discovery in the case.

9         3. Defendant is incarcerated and Defense Counsel has not yet been able to contact Defendant but

             has a meeting scheduled for September 9, 2021.
10
          4. Counsel for the Government has no objection to the continuance.
11
          5. Denial for this request for continuance would deny the parties herein time and the opportunity

12           within which to effectively and thoroughly research and prepare for the hearing in this case,

             taking into account the exercise of due diligence.
13
          6. Additionally, denial of this request for continuance would result in a miscarriage of justice.
14
          7. For all the above-stated reasons, the ends of justice would best be served by a continuance of

15           the revocation date.

          8. This is the second stipulation to continue filed herein.
16
                                           CONCLUSIONS OF LAW
17
             Denial of this request would deny the parties herein the opportunity to effectively and

18   thoroughly prepare for the revocation hearing.


19
                                                         3
      Case 2:15-cr-00184-JAD-VCF Document 96 Filed 09/09/21 Page 4 of 4



1           Additionally, denial of this request for continuance could result in a miscarriage of justice.


2


3
                                                    ORDER
4
            IT IS ORDERED that the revocation hearing currently scheduled for September 13, 2021 at
     the hour of 3:00 p.m., be vacated and continued to October 18, 2021, at 3:00 p.m.
5


6
            DATED this 9th of September, 2021.
7


8
                                                  U.S. DISTRICT JUDGE

9


10


11


12


13


14


15


16


17


18


19
                                                        4
